Motion for reargument denied.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: The appellants argued that the taking by the City of New York of the property here involved was, on this record, a talcing of private property for public use without just compensation under the Fifth Amendment, and deprived them of due process and equal protection of the laws under the Fourteenth Amendment to the Constitution of the United States. The Court of Appeals held that the rights of defendants under the Fifth and Fourteenth Amendments of the Constitution of the United States had not been violated or denied. (See City of New York v. Nelson, 309 N. Y. 94.)
Motion to stay the City of New York from proceeding with the sale or disposition of the subject property granted to and including November 12, 1955, to enable appellants to apply to the Supreme Court of the United States or to a Justice thereof for a stay in connection with an application for a writ of certiorari.